4 Case: 1:19-cr-00646 Document #: 1 Filed: 08/13/19 Page 1 of 16 PagelD #:1

wv

AO 91 (Rev. 11/11) Criminal Complaint AUSA Matthew L. Kutcher (312) 469-6132
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS F I L. E. D
EASTERN DIVISION

 

AUG 18 20igé"

UNITED STATES OF AMERICA THOMAS G. BRUTON
CASE NUMBER: CLERK, US. DISTRICT COURT
Vv.

ROBERT SPEED, UNDER SEAL 19 CR 6 4 6

SHIRLEY SPEED, and
ROSERT aE ot MAGISTRATE JUDGE COX

CRIMINAL COMPLAINT

I, JEREMY BAUER, the complainant in this case, state that the following is true to the best
of my knowledge and belief.
Beginning on or about July 26, 2019, and continuing until on or about July 31, 2019, at Chicago,

in the Northern District of Illinois, Eastern Division, and elsewhere, the defendants violated:

Code Section Offense Description
Title 18, United States Code, conspiracy to unlawfully seize, confine, kidnap,
Sections 1201(c) abduct, and carry away and hold, for their own

benefit and purpose, Victim A, and to willfully
transport Victim A, and travel in interstate
commerce and use a facility in interstate
commerce, in committing and in furtherance of
the commission of the offense.

This criminal complaint is based upon these facts:

X_ Continued on the attached sheet. 5
Jexemy Bauer cad

Special Agent
Federal Bureau of Investigation (FBI)

Sworn to before me and signed in my presence.
Date: August 13, 2019 be Z
Judge’s signature

City and state: Chicago, [llinois Susan E. Cox, U.S. Magistrate Judge
Printed name and Title
Case: 1:19-cr-00646 Document #: 1 Filed: 08/13/19 Page 2 of 16 PagelD #:1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS a
AFFIDAVIT

I, JEREMY BAUER, being duly sworn, state as follows:

1. I am a Special Agent with the Federal Bureau of Investigation, and have
been so employed since September 2015. My current responsibilities include the
investigation of violent crimes, including, among others, kidnapping, bank robbery,
and the apprehension of violent fugitives.

2. This affidavit is submitted in support of a criminal complaint alleging
that ROBERT SPEED, ROBERT SPEED, JR., and SHIRLEY SPEED conspired to
unlawfully seize, confine, kidnap, abduct and carry away and hold Victim A, for their
own benefit and purpose, and to transport Victim A, and travel, in interstate
commerce, and use a facility of interstate commerce, in committing and in
furtherance of the commission of the offense, in violation of Title 18, United States
Code, Section 1201(c).

3. Because this affidavit is being submitted for the limited purpose of
establishing probable cause in support of a criminal complaint charging ROBERT
SPEED, ROBERT SPEED, JR., and SHIRLEY SPEED with conspiracy to commit
kidnapping, I have not included each and every fact known to me concerning this

investigation. I have set forth only the facts that I believe are necessary to establish

probable cause to believe that the defendants committed the offense alleged.
s

Case: 1:19-cr-00646 Document #: 1 Filed: 08/13/19 Page 3 of 16 PagelD #:1

4. The statements in this affidavit are based on my personal knowledge,
physical evidence that I have reviewed, and on information I have received from other
law enforcement personnel and from persons with knowledge regarding relevant

facts.

I. FACTS ESTABLISHING PROBABLE CAUSE

5. In summary, and as set forth further below, beginning on or about July
26, 2019, and continuing until July 31, 2019, Victim A was kidnapped and beaten
repeatedly by defendants. Victim A was first taken by ROBERT SPEED from Illinois
to SPEED’s residence in Gary, Indiana (“Subject Location 1”) and held there for two
days by ROBERT SPEED, SHIRLEY SPEED, and ROBERT SPEED, JR. During that
time, Victim A was assaulted by ROBERT SPEED. On or about July 28, 2019, -
ROBERT SPEED took Victim A to a residence in Chicago, Illinois (“Subject Location
2”), where again Victim A was held and assaulted by ROBERT SPEED and SHIRLEY
SPEED. Victim A attempted to call for help using ROBERT SPEED, JR.’s phone, and
ROBERT SPEED contacted Victim A’s mother to inform her that her child (Victim A)
would be killed. While inside Subject Location 2, ROBERT SPEED JR. prevented
Victim A from leaving. On or about July 30, 2019, ROBERT SPEED and SHIRLEY
SPEED took Victim A to a Travelodge in South Holland, Illinois, where Victim A was
held against his/her will by ROBERT SPEED and SHIRLEY SPEED. At the
Travelodge, relatives of ROBERT SPEED persuaded ROBERT SPEED to release
Victim A, who went to a hospital and was treated for serious injuries consistent with

Victim A’s report of multiple assaults by defendants.
Case: 1:19-cr-00646 Document #: 1 Filed: 08/13/19 Page 4 of 16 PagelD #:1

A, ROBERT SPEED Drove Victim A to Gary, Indiana
6. According to Victim A,! Victim A and ROBERT SPEED had been in

engaged a romantic relationship beginning in or around June 2019 and continuing
through approximately July 26, 2019.2 During that relationship, ROBERT SPEED
regularly physically abused Victim A. In an interview with law enforcement, Victim
A identified a Chicago Police Department booking photograph of ROBERT SPEED as
the person with whom s/he was romantically involved and who physically abused
him/her. |

7. According to Victim A, on or about July 25, 2019, Victim A and Victim
A’s daughter were with ROBERT SPEED at ROBERT SPEED’s home in Gary,
Indiana. At approximately 1:00 a.m. on July 26, 2019, Victim A and her/his daughter
fled ROBERT SPEED’s home in a white Chevrolet Impala SX that Victim A believed
belonged to ROBERT SPEED. Victim A drove Victim A and Victim A’s daughter in

that vehicle to her/his aunt’s home in Gary, Indiana. Shortly thereafter, Victim A’s

 

1 This affidavit is based in part on information provided by Victim A on July 31, 2019, August
6, 2019, August 7, 2019 and August 8, 2019. That information was provided by Victim A soon
after being assaulted by ROBERT SPEED, SHIRLEY SPEED, ROBERT SPEED, JR. and
Individual B, as described in more detail in this Affidavit. Given the nature of her injuries,
Victim A has not been subjected to a full debrief by the FBI. Accordingly, these facts may be
more fully developed after Victim A has been fully debriefed. In addition, according to Victim
A’s mother, Victim A suffers from bipolar disorder and has an intellectual disability.
According to criminal history records, Victim A was subject to a protective order filed against
Victim A in or about August 2017, which expired April 25, 2019. Victim A’s information has
. proven reliable because it has been corroborated by phone records, hotel records and hospital
records as set forth in this affidavit.

2 According to information from Victim A’s cell phone, between July 1, 2019 and July 26,
2019, there were multiple calls between Victim A’s cell phone and ROBERT SPEED’s phone,
Subject Phone 1. The contact list in Victim A’s phone lists Subject. Phone 1 as “ROBERT
DESHAWN SPEED.”
Case: 1:19-cr-00646 Document #: 1 Filed: 08/13/19 Page 5 of 16 PagelD #:1

mother picked up Victim A and Victim A’s daughter from Victim's A’s aunt’s home in
Gary, Indiana and the three drove to Victim A’s mother’s home in Chicago, Illinois.

8. At approximately 8:00 a.m. on July 26, 2019, Victim A and his/her
mother drove to Subject Location 1 to attempt to retrieve an asthma machine
belonging to Victim A’s daughter that Victim A had left behind in Subject Location 1.
According to a review of Victim A’s cell phone, at approximately 8:20 a.m. a call was
placed to 9-1-1 emergency services. Victim A, Victim A’s mother and Gary Police
Department officers attempted to contact ROBERT SPEED by going to Subject
Location 1, but were unsuccessful. Victim A and Victim A’s mother then returned to
their home in Chicago, Illinois.

9. In the early afternoon of July 26, 2019, according to Victim A, s/he again
communicated with ROBERT SPEED over the phone and said that s/he no longer
wanted to be in a relationship with him because s/he was “tired” of the physical abuse.
A short time later, Victim A again communicated with ROBERT SPEED using the
Apple FaceTime communication application on his/her cell phone.? During that
conversation, Victim A stated that ROBERT SPEED persuaded Victim A to go with
ROBERT SPEED to Subject Location 1 to collect Victim A’s belongings.

10. | According to Victim A, at approximately 4:00 p.m. on July 26, 2019,

ROBERT SPEED picked up Victim A a few blocks from his/her home in Chicago,

 

’ A review of Victim A’s cell phone shows that text messages and other information was
deleted from Victim A’s phone at an unknown time. An investigation into those deletions is
ongoing.
Case: 1:19-cr-00646 Document #: 1 Filed: 08/13/19 Page 6 of 16 PagelID #:1

Illinois. Individual B, who Victim A describes as ROBERT SPEED’s “fake niece,” was
in the vehicle with ROBERT SPEED.

11. According to Victim A’s mother, between approximately 3:45 to 4:00 p.m.
on July 26, 2019, Victim A’s mother noticed that Victim A was not at the home where
Victim A and his/her mother live together. Victim A’s mother drove her car a few
blocks from their home and saw Victim A getting into a black GMC Yukon that Victim
A’s mother knew was used by ROBERT SPEED. Victim A’s mother saw the person
that Victim A had previously identified to her as ROBERT SPEED in the driver’s
seat. Victim A’s mother attempted to convince Victim A not to go with ROBERT
SPEED but she was unsuccessful. Victim A’s mother also recognized Individual B in
the vehicle.

12. According to Victim A, when ROBERT SPEED picked her/him up, two
of ROBERT SPEED’s minor children and Individual B were in the vehicle with
ROBERT SPEED. ROBERT SPEED dropped Individual B and the two minor
children at their mother’s residence in the Chicagoland area and then took Victim A
to a location in Streamwood, Illinois, for approximately two hours. ROBERT SPEED
then drove Victim A to pick up ROBERT SPEED'’s two minor children and Individual
B from the children’s mother’s home in the Chicagoland area.and ROBERT SPEED
then drove Victim A and the others to Subject Location 1 in Gary, Indiana. According
to Victim A, when they arrived, a person Victim A knew as ROBERT SPEED’s son,
whom Victim A knew was ROBERT SPEED, JR., was at Subject Location 1. During

a subsequent interview with law enforcement, Victim A identified a Illinois Secretary
Case: 1:19-cr-00646 Document #: 1 Filed: 08/13/19 Page 7 of 16 PagelD #:1

of State photograph of ROBERT SPEED, JR., as the person Victim A knew to be
ROBERT SPEED’s son and who was present at Subject Location 1.

B. Victim A is Confined and Assaulted at Subject Location 1

13. According to Victim A, within approximately ten minutes of arriving at
Subject Location 1, ROBERT SPEED confiscated Victim A’s cell phone and began
beating Victim A. The beatings included punches to the head and face; open handed
slaps to the face; choking with hands, clothing, a belt and an electrical cord; kicks to
the head, torso and lower body; and knee strikes to the head and chest. During the
assault, ROBERT SPEED also hit Victim A with a crutch and a piece of wood from
furniture. ROBERT SPEED also cut off Victim A’s clothing, choked her/him with it,
and forced Victim A to wear ROBERT SPEED’s clothing. According to Victim A,
ROBERT SPEED beat Victim A at Subject Location 1 multiple times between July
26, 2019, and July 28, 2019. Victim A also stated that at some point during the time
that Victim A was held at Subject Location 1, Individual B participated in ROBERT
SPEED’s assault of Victim A by kicking Victim A when Victim A was laying on the
floor.

14. According to Victim A, at some point on July 26, 2019 or July 27, 2019,
ROBERT SPEED left Subject Location 1.4 Prior to ROBERT SPEED leaving Subject

Location 1, Victim A heard ROBERT SPEED instruct Individual B and ROBERT

 

4 The only location information recovered from Victim A’s cell phone during the period of July
26, 2019 and July 31, 2019, shows that between 12:57 p.m. and 1:31 p.m. on July 27, 2019,
Victim A’s phone was located at or near Subject Location 2. According to Victim A, ROBERT
SPEED was in possession of Victim A’s cell phone at that time.
Case: 1:19-cr-00646 Document #; 1 Filed: 08/13/19 Page 8 of 16 PagelD #:1

SPEED JR., to not let Victim A leave Subject Location 1. As a result of hearing this
and due to her/his injuries from the assaults, Victim A did not attempt to leave
Subject Location 1. ©

15. According to Victim A, when ROBERT SPEED returned to Subject
Location 1 some time later, he was accompanied by a person Victim A knew to be
ROBERT SPEED’s niece, SHIRLEY SPEED. In a subsequent interview with law
enforcement, Victim A identified a Chicago Police Department booking photograph of
SHIRLEY SPEED as the person Victim A knew to be ROBERT SPEED’s niece
SHIRLEY SPEED, and who arrived at Subject Location 1.

C. Defendants Transport Victim A to Chicago, Ulinois where
Victim A is Confined and Assaulted

16. According to Victim A, on or about July 28, 2019, SHIRLEY SPEED
transported Victim A, along with ROBERT SPEED, Individual B and ROBERT
SPEED, JR. from Subject Location 1 to a home on S. Greenwood Avenue near 79th
Street in Chicago, Illinois (“Subject Location 2”), which Victim A believed to be the
home of SHIRLEY SPEED. According to open source reporting, Subject Location 2 is
listed as the subscriber address for a T-Mobile telephone with number subscribed to
SHIRLEY SPEED. According to Victim A, at Subject Location 2, ROBERT SPEED
continued to assault Victim A by punching, kicking and choking Victim A. During at
least one of the assaults, SHIRLEY SPEED kicked Victim A.

17. According to information obtained from a law enforcement license plate

‘yeader database, on or about July 29, 2019, at approximately 5:54 a.m., ROBERT
Case: 1:19-cr-00646 Document #: 1 Filed: 08/13/19 Page 9 of 16 PagelD #:1

SPEED’s black GMC Yukon was parked outside of 7836 S. Greenwood Avenue in
Chicago, which is near Subject Location 2.

18. According to Victim A, on or about July 29, 2019, ROBERT SPEED left
Subject Location 2. During the time that ROBERT SPEED was away, SHIRLEY
SPEED, ROBERT SPEED, JR. and Individual B blocked the front door of the
apartment with furniture so Victim A could not leave and closed all of the window
blinds. For part of the time, Victim A was locked in a bedroom.

19. According to Victim A, while Victim A was at Subject Location 2,
ROBERT SPEED forced her/him to make telephone calls, using SHIRLEY SPEED’s
cell phone, to call the Department of Child and Family Services to retract a complaint
of abuse which Victim A had previously made about ROBERT SPEED. According to
Victim A, while ROBERT SPEED was away from Subject Location 2, Victim A told
ROBERT SPEED, IR. that s/he needed to call the Department of Children and
Family Services to follow up on her/his previous call and that SHIRLEY SPEED’s
phone had lost power. ROBERT SPEED, JR. provided Victim A with his cell phone,
which is Subject Phone 2. Victim A used Subject Phone 2 to make a telephone call to
Victim A’s mother. During that call, Victim A, using Subject Phone 2, alerted Victim
A’s mother that Victim A was not okay and needed help. Victim A further told his/her
mother that Victim A was being held at a house near 79th Street and S. Greenwood
Avenue in Chicago. According to phone logs from Victim A’s mother’s phone, on or

about July 29, 2019, at approximately 11:31 a.m., Victim A’s mother’s phone received
Case: 1:19-cr-00646 Document #: 1 Filed: 08/13/19 Page 10 of 16 PagelD #:1

a call from Subject Phone 2. That call lasted approximately five minutes and 27
seconds.

20. According to Victim A, Victim A also sent his/her mother a text message
from Subject Phone 2 to provide Victim A’s mother directions to where s/he was being
held. According to data retrieved from Victim A’s mother’s phone and Victim A’s
mother, at approximately 4:13 p.m., Victim A’s mother received a text message from
Subject Phone 2 that stated: “Hurry up make a left on green wood 2 flat gray building
I'm on the second floor call scooba he talm bout killing us all hurry please I'm begging
u.” The description sent by Victim A of a two-flat building on Greenwood Avenue is
consistent with the structure and location of Subject Location 2. At approximately
4:14 p.m., Victim A’s mother received another text message from Subject Phone 2,
which stated: “Don't text this phone please.” According to Victim A, shortly after
Victim A sent these text messages, Individual B and/or ROBERT SPEED, JR. took
Subject Phone 2 away from Victim A.

21. Atapproximately 4:29 p.m., according to Victim A’s mother and a review
of text messages on Victim A’s mother’s phone, Victim A’s mother sent a text message
to Subject Phone 2 that stated, “Bb can you talk is it the grey building.” At
approximately 4:31 p.m., Victim A’s mother’s phone received a call from Subject
Phone 2 that lasted approximately 19 seconds. At approximately 4:32 p.m., Victim
A’s mother’s phone received a text message from Subject Phone 2 that stated: “Who
Is Dis.” According to Victim A, ROBERT SPEED, JR., sent that text message after

Victim A would not tell him who Victim A had contacted. Victim A then told ROBERT
Case: 1:19-cr-00646 Document #: 1 Filed: 08/13/19 Page 11 of 16 PagelD #:1

SPEED, JR. that Victim A had contacted Victim A’s mother to check on Victim A’s
child. According to Victim A, his/her mother, and a review of Victim A’s mother’s
phone, the above message was the last communication between Victim A’s mother’s
phone and Subject Phone 2.

22. According to Victim A, soon after making the phone call and sending the
texts from Subject Phone 2 described in the preceding paragraph, Victim A heard
ROBERT SPEED, JR. speaking by phone to ROBERT SPEED and alerting ROBERT
SPEED that Victim A had been using Subject Phone 2. A short time later, ROBERT
SPEED returned to Subject Location 2 through the back door. ROBERT SPEED
became angry and beat Victim A by punching Victim A in Victim A’s face, kicked
Victim A and choked Victim A until Victim A could not breathe. At that time, |
SHIRLEY SPEED walked over and kicked Victim A.

23. According to Victim A’s mother, on or about July 29, 2019, Victim A’s
mother called ROBERT SPEED’s phone (“Subject Phone 1”) and spoke with ROBERT
SPEED.5 During that call, Victim A’s mother asked that ROBERT SPEED return
Victim A and ROBERT SPEED stated, “I’m killing this ho” and “You ain’t getting
your [son/daughter] back.” According to a review of Victim A’s mother’s phone call
log and toll records for Subject Phone 1, at approximately 6:00 p.m. on July 29, 2019,
Victim A’s mother’s placed an outgoing call to Subject Phone 1. That call lasted

approximately 26 seconds.

 

5 According to information received from AT&T, Subject Phone 1 is subscribed to ROBERT
SPEED at Subject Location 1. Subject Phone 1 has been subscribed to ROBERT SPEED
since on or about June 6, 2019 and was still active as of August 8, 2019.

10
Case: 1:19-cr-00646 Document #: 1 Filed: 08/13/19 Page 12 of 16 PagelD #:1

D. Victim Ais Transported to the South Holland Travelodge, Where
Victim A is Again Confined

24. According to Victim A, on or about July 30, 2019, ROBERT SPEED,
SHIRLEY SPEED, ROBERT SPEED, JR. and Individual B transported Victim A
- from Subject Location 2 to the Travelodge Hotel in South Holland, Illinois. According
to Victim A, ROBERT SPEED gave SHIRLEY SPEED cash to pay for the hotel room
and SHIRLEY SPEED registered and paid cash for the hotel room. According to
Travelodge hotel records, SHIRLEY SPEED checked into the hotel on J uly 30, 2019
at approximately 3:10 p.m. and paid $56 cash for one night. SHIRLEY SPEED
provided her Illinois driver’s license and signed a hotel registration form. As
discussed in more detail below, Travelodge security video from the South Holland
Travelodge shows SHIRLEY SPEED checking in at approximately 3:10 p.m.

25. According to Victim A, at the hotel, while they were walking to the room,
ROBERT SPEED told Victim A, “you try anything and ['m going to kill you.”
According to Victim A, once they were all in the hotel room, SHIRLEY SPEED and
Individual B removed the hotel phone from the room. |

26. According to Victim A, in the evening of July 30, 2019, ROBERT
SPEED’s two sisters (Individual C and Individual D) and aunt (Individual E) arrived
at the hotel. Individual C said that she could not look at Victim A because she had
been beaten so badly. Individual D told ROBERT SPEED to release Victim A because

ROBERT SPEED had kidnapped Victim A and ROBERT SPEED could face criminal

11
Case: 1:19-cr-00646 Document #: 1 Filed: 08/13/19 Page 13 of 16 PagelD #:1

charges. ROBERT SPEED refused to release Victim A. Individual C, Individual D
and Individual E left the hotel.é

27. According to Victim A, in the morning of July 31, 2019, Individual D
| arrived at the hotel and demanded that ROBERT SPEED release Victim A or
Individual D would call an ambulance. Shortly after, ROBERT SPEED brought
Victim A out of the hotel room and, as they approached the hotel stairs, Victim A
asked for his/her cellphone back and ROBERT SPEED. gave Victim A his/her
cellphone back. ROBERT SPEED then took Victim A inside his GMC Yukon and
apologized to Victim A.

28. According to Victim A, Individual D then took Victim A away from
ROBERT SPEED and drove Victim A in another vehicle first to St. Francis Hospital,
located in Chicago, Illinois. While at St. Francis Hospital, Victim A asked Individual
D if Individual D could take Victim A to a hospital closer to Victim A’s home.
Individual D agreed and transported Victim A to Holy Cross Hospital on W. 68th
Street in Chicago. |

E, Travelodge Security Video

29. Travelodge hotel security video from the South Holland Travelodge
shows a person resembling [llinois Secretary of State and Chicago Police Department

booking photographs of SHIRLEY SPEED checking into the hotel with Individual B

 

6 According to information obtained from a law enforcement license plate reader database,
on or about July 30, 2019 at approximately 7:20 p.m., the GMC Yukon was located near 95th
Street and Stony Island Avenue in Chicago, Ilinois.

12
- Case: 1:19-cr-00646 Document #: 1 Filed: 08/13/19 Page 14 of 16 PagelD #1

at approximately 3:11 p.m. on July 30, 2019.7 The Travelodge hotel video then shows
SHIRLEY SPEED and Individual B walk toward a dark-colored SUV, which appears
to be a GMC Yukon. The video shows the Yukon then drive to a different part of the
hotel parking lot. Four people exited the Yukon and walked toward the hotel. The
video shows SHIRLEY SPEED and an individual appearing to resemble a Chicago
Police Department booking photograph of ROBERT SPEED walk with Victim A up
the hotel stairs and look for their room. Victim A is wearing sunglasses, a scarf over
his/her head, and an oversized t-shirt. ROBERT SPEED is carrying what appear to
be several electrical cords in his left hand as he walks next to Victim A.
30. South Holland Travelodge hotel security video from J uly 31, 2019, shows
SHIRLEY SPEED and Individual B walk to the hotel lobby at approximately 11:00
a.m. Shortly thereafter, the surveillance video shows ROBERT SPEED and Victim A
walk toward the stairs, and ROBERT SPEED hand Victim A a black object that
appears to be a cellphone. The security video then shows two individuals, who appear
to be ROBERT SPEED and Victim A, walk towards the dark-colored SUV, which is
parked next to a silver sedan. At approximately the same time, the security video
shows SHIRLEY SPEED and Individual B check out of the hotel. Travelodge records

indicate that SHIRLEY SPEED checked out of the hotel at approximately 11:11 a.m.

Travelodge security video shows SHIRLEY SPEED then walk back and stand next to

 

7 Based on a review of the Travelodge security video footage at time it was collected, the
Travelodge video time stamp appears to be two hours and approximately six minutes slow.
The times used in this affidavit for events at the Travelodge are based on my calculation of
the actual time the video was recorded, information from the Travelodge hotel manager and
Travelodge records.

13
Case: 1:19-cr-00646 Document #: 1 Filed: 08/13/19 Page 15 of 16 PagelD #:1

the driver’s side door of the silver sedan. SHIRLEY SPEED and Individual B appear
to then get into the Yukon, which departs the hotel.

F, Medical Records

31. According to Victim A and medical records provided by Holy Cross
Hospital, Victim A was seen in the emergency room on or about July 31, 2019, at
approximately 12:48 p.m. According to the Holy Cross Hospital medical records,
Victim A told the doctors that she had been “beaten multiple times with electrical
cord, sticks, [to the] face.” Victim A identified her/his “boyfriend” and “two nieces” as
the perpetrators of the assault. Holy Cross Hospital medical records indicate that
“there is multiple ligature, electrical cord marks to [Victim A’s] neck, multiple of
bruising to the neck ... bruises to anterior chest wall, there is also an abrasion under
the right breast ... bruises to right anterior tib-fib, finger. Mark to left anterior thigh,
- bruises left knee, abrasions to left and right shoulders.” A CT scan of Victim A’s neck
showed “subcutaneous soft tissue swelling/bruising.” Victim A was discharged from
Holy Cross Hospital on or about July 31, 2019 at approximately 5:30 p.m. -

CONCLUSION

32. Based on the information set forth in this affidavit, there is probable
cause to believe that ROBERT SPEED, SHIRLEY SPEED and ROBERT SPEED, JR.,
and others known and unknown, conspired to unlawfully seize, confine, kidnap,
abduct and carry away and hold Victim A, for their own benefit and purpose, and to

transport Victim A, and travel, in interstate commerce, and use a facility of interstate

14
Case: 1:19-cr-00646 Document #: 1 Filed: 08/13/19 Page 16 of 16 PagelD #:1

commerce, in committing and in furtherance of the commission of the offense, in

violation of Title 18, United States Code, Section 1201(c).

FURTHER AFFIANT SAYETH NOT.
JEREMY BAUER

Special Agent
Federal Bureau of Investigation

‘do AND SWORN to before me on August 13, 2019.

 

Susan E. Cox
United States Magistrate Judge

15
